DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's traverse of the restriction requirement in the reply filed on 2/11/2021 is acknowledged.  The examiner notes the restriction requirement was originally presented in a telephonic interview on 6/16/2020 and election was made without traverse.  The traversal is on the ground(s) that no evidence has been presented that refutes the relationship between groups I & II, or a finding of independence of the claims of Group I from those of Group II.  This is not found persuasive because the inventions are distinct from each other because the process (Group II) can be practiced by another and materially different apparatus or by hand, such as a wall/knee-wall or workstation and the apparatus as claimed (Group I) can be used to practice another and materially different process, such as activities at a school or daycare.  Applicant also traverses the restriction requirement because to showing of lack of unity between the claims between groups I & II has been presented.  This is not found persuasive because the claimed inventions of groups I & II have differing classifications.    
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rheault et al. (US patent 8,196,526) (hereinafter Rheault) in view of Johnson et al. (US patent application publication 2016/0213145) (hereinafter Johnson).
Regarding claim 1, Rheault discloses a system comprising: a cabinet (10), the cabinet comprising a base (defined by W1 in Fig. 9) and a top (defined by W2 in Fig. 9), the base having a substantially planar base cap (116), the top positioned on the substantially planar base cap of the base (Fig. 1), the top having a substantially planar top cap (114), the top comprising a plurality of electrical outlet sets (121) and wherein sets of electrical outlets of the plurality of electrical outlet sets substantially correspond in location to individual chairs of a row of chairs positioned adjacent to the cabinet (Col. 15: 12-17 describe seated station users). 
Rheault does not disclose a plurality of Universal Serial Bus port sets.  Johnson teaches Universal Serial Bus port sets (234).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Rheault by replacing some of the electrical outlet sets with USB port sets in view of Johnson’s teaching, because this arrangement would have replaced one known outlet with another known outlet.  
Regarding claim 2, Rheault discloses a system comprising: a cabinet, the cabinet (110) comprising a base portion (W1 in Fig. 9) and a top portion (W2 in Fig. 9), the base portion having a substantially planar base cap (116), the top portion positioned on the substantially planar base cap of the base (Fig. 1), the top portion having a substantially planar top cap (114), the top portion comprising a plurality of electrical outlet sets (121); wherein sets of electrical outlets of the plurality of electrical outlet sets substantially correspond in location to individual chairs of a row of chairs positioned adjacent to the cabinet (Col. 15: 12-17 describe seated station users).
Rheault does not disclose a plurality of Universal Serial Bus port sets.  Johnson teaches Universal Serial Bus port sets (234).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Rheault by replacing some of the electrical outlet sets with USB port sets in view of Johnson’s teaching, because this arrangement would have replaced one known outlet with another known outlet.  
Regarding claim 3, Rheault, as modified, teaches a system wherein: the base portion and the top portion are integrated to the cabinet (Fig. 9).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rheault in view of Johnson and Birsel et al. (US patent application publication 2002/0040667) (hereinafter Birsel).  
Regarding claim 4, Rheault, as modified, teaches the system as claimed.  Rheault, as modified, does not teach a system wherein a placard is coupled to the cabinet.  Birsel teaches a placard (141) coupled to a worksurface (Fig. 1).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Rheault, as previously modified, to comprise a placard coupled to the cabinet in view of Rheault’s teaching, because this arrangement would have provided a location for displaying information.  
Response to Arguments
Applicant’s arguments, filed 2/11/2021, with respect to the under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) of claims 1-4 has been withdrawn. 

Applicant's arguments filed 2/11/2021 with respect to the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Rheault does not teach a “row of chairs” as claimed because it is completely silent about a row of chairs, the examiner disagrees.  Rheault teaches the legs 128 provide ample leg room for seated as well as standing station users below members 114 and 116.  Since Rheault teaches seated users these users will be seated in a row of chairs.  The combination of Rheault and Johnson teaches the entire claim limitation “wherein sets of electrical outlets of the plurality of electrical outlet sets and sets of Universal Serial Bus ports of the plurality of Universal Serial Bus ports sets substantially correspond in location to individual chairs of a row of chairs positioned adjacent to the cabinet” as recited in claims 1 & 2.  
Regarding applicant’s argument that the requirement of Graham have not been met, the examiner disagrees.  The Graham factors have been addressed in the above rejection.  
Regarding applicant’s argument that there is no reason to combine Rheault and Johnson, the examiner disagrees.  Rheault and Johnson both teach electrical outlets and the combination is a substitution of one known outlet for another known outlet.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637